IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 00-20723
                          Conference Calendar



WILLIE DEE ARMSTEAD,

                                           Plaintiff-Appellant,

versus

WAYNE SCOTT, Executive Director,
Texas Department of Criminal Justice;
VERONICA BALLARD; VICTOR RODRIGUEZ;
BENNIE ELMORE; JOHN ESCOBEDO,

                                           Defendants-Appellees.

                          - - - - - - - - - -
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. H-99-CV-1498
                          - - - - - - - - - -
                           February 14, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Willie Armstead, Texas prisoner # 249434, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 complaint as

frivolous.     See 28 U.S.C. § 1915(e)(2)(B)(i).   He argues that he

challenged the Texas Board of Pardons and Paroles’ (parole board)

customs and policies as unconstitutional but that he did not

challenge the parole board’s decision to deny his parole;

therefore, the district court’s dismissal based on Heck v.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-20723
                                -2-

Humphrey, 512 U.S. 477, 486, 487 (1994), was inappropriate.

Armstead further contends that the district court abused its

discretion when it did not conduct a Spears hearing.

     In his complaint, Armstead alleged that his rights to due

process and equal protection were violated because, (1) the

parole board miscalculated his parole-eligibility date and set

off dates; (2) the parole board pulled his file from review

because of a disciplinary case that did not exist; (3) only two

members of the board, rather than three, voted on his parole

review; and (4) the parole board for the Ellis Unit, where

Armstead is incarcerated, does not apply its rules and

regulations in the same fashion as panels in other regions and

other units in order to provide a supply of free labor for the

Ellis Unit’s industrial facilities.   On appeal, Armstead

reasserts the merits of his underlying complaint.

     Armstead has failed to allege that the parole board violated

his rights as secured by the federal Constitution or laws.       See

Thomas v. Torres, 717 F.2d 248, 249 (5th Cir. 1983).     He has no

constitutionally protected liberty interest in obtaining parole

in Texas and thus no claim for violation of due process.      See

Allison v. Kyle, 66 F.3d 71, 74 (5th Cir. 1995).    His equal-

protection allegations are conclusional.   See Arnaud v. Odom, 870
F.2d 304, 307 (5th Cir. 1989).   Moreover, he fails to indicate

that the parole board’s alleged policy of denying parole to

prisoners in the Ellis Unit had any effect on his individual

parole status.   The district court’s judgment is AFFIRMED.